Citation Nr: 1739656	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure and secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1964 to January 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for ischemic heart disease is warranted.

Available VA medical records demonstrate a history of atrial fibrillation, mitral valve disorders, and transient ischemic attacks.  The records, however, do not show a diagnosis of ishemic heart disease.  

The Veteran was provided a VA examination in June 2017 for his service-connected psychiatric disability.  The examiner indicated that the Veteran had ischemic heart disease that is related to his diagnosed major depressive disorder.  The basis for that diagnosis, however, is unclear.  

In the appellate brief received in August 2017, the Veteran's representative asserted that the June 2017 VA mental disorders examination indicated that the appellant had a diagnosis of ischemic heart disease and that, as such, a VA examination should be provided to evaluate the presence of a heart disorder.

The Board observes that the Veteran has not been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The physician must identify all heart disabilities diagnosed since April 2014.  Thereafter, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed heart disability was incurred in service or is otherwise causally related to Veteran's active service or any incident therein, to include presumed Agent Orange exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed heart disability was caused by the Veteran's service-connected psychiatric disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that any diagnosed heart disability has been aggravated (chronically worsened) by the Veteran's service-connected psychiatric disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




